DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 1-9 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. Claims 10-18 and 20 recite a system, and therefore, falls under the statutory category of being a thing or products. See MPEP 2106.03. Claims 19 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03.
2A – Prong 1: The claims 1-20 recites a judicial exception by reciting the limitations of sensing a cardiac signal, determining a short-term average and a long-term average, determining a heart rate cycle, determining a peak-to-valley time interval, determining whether one or more condition is met, determining sleep apnea episode, and generating an indication. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind but for the recitation of “sensing a cardiac signal”. That is, other than reciting “sensing” signal, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “sensing” language, the claim encompasses the user manually monitors the cardiac signal of a patient, monitors the variations in the heartbeat to determine an episode of sleep apnea, and to generate an indication such as verbal indication, or taking a note on a chart drawn by hand, that the user is experiencing an apnea episode. The mere nominal recitation of a sensing a cardiac signal does not take the claim limitation out of the mental processes grouping. The same analysis applies to the other recited limitations which draw the same conclusion. Thus, claims 1-20 recites a mental process and is directed to an abstract idea.
2A – Prong 2: The claims 1-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. determining activity count and comparing it to a threshold, the condition being a non-zero minimum number of additional heart rate cycles, determining whether the peak-to-valley heart rate variation is greater than a threshold, etc.) do not amount to significantly more. For example, obtaining cardiac signal is equivalent to receiving which is similar to gathering data, which is considered to be insignificant extra-solution activity or pre solution activity because they are not actively acquiring data and are not required to be implanted – therefore, it could simply be processing previously acquired, recorded, or test data (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis, determining, or identifying steps are merely a computational algorithm stored on a tangible medium, such as a computer or the like; providing an indication is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)). These steps/elements describe limitations corresponding to concepts identified as abstract idea by the court – similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group). Essentially, the claim can be accomplished by a basic computing device, software program, or algorithm, without any non-standard hardware or elements. The combination of elements in the claims other than the abstract idea per se, amounts to no more than a computer that serves to perform generic functions that are well-understood, routine and conventional activities well known in the industry. Viewed as a whole, the claim lacks elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea with additional elements to add significantly more than the judicial exceptions (i.e., any tangible result, problem solved, or end goal, etc.).  
2B: As discussed with respect to step 2A prong two, the additional determinations and thresholds , etc.,  in the dependent claims amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims 1-20 are ineligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sleep apnea episode” in lines 23 and 27. It is unclear and indefinite whether this is the same sleep apnea as line 1 or not. 
Dependent claims 2-9 are rejected for depending on rejected claim 1.
Claim 6 recites the limitation “maximum short-term average” in lines 5-6 and “minimum short-term average” in line 6-7; it is unclear and indefinite whether these are the same as claim 1 or not.
Claim 9 recites the limitation “maximum short-term average” in line 9 and “minimum short-term average” in line 10; it is unclear and indefinite whether these are the same as claim 1 or not.
Claim 9 recites the limitation “minimum movement threshold” in line 6. It is unclear and indefinite whether this is the same as claim 2 or not. 
Claim 9 recites the limitations “activity count condition”, “an activity count” and “an activity count threshold” in lines 3-4; it is unclear and indefinite whether these limitations are the same as in claim 2 or not. 
Claim 9 recites the limitation “cycle length condition”, “lower cycle length threshold”, and “upper cycle length threshold” in line 13-14, it is unclear and indefinite whether this is the same as in claim 8 or not. 
Claim 9 recites the limitation “peak-to-valley heart rate variation condition” in line 7, “peak-to-valley heart rate variation value” in line 8, “lower peak-to-valley heart rate variation threshold”, “upper peak-to-valley heart rate variation threshold”, and “length of the heart rate cycle”; it is unclear and indefinite whether these are the same limitations as claim 6 or not. 
Claim 9 recites the limitation “amount of movement” in line 5; it is unclear and indefinite whether this is the same amount of movement of claim 2 or not.
Claim 10 recites the limitation “a sleep apnea episode” in lines 23 and 25. It is unclear and indefinite whether this is the same sleep apnea as line 1 or not. 
Dependent claims 11-18 and 20 are rejected for depending on rejected claim 10.
Claim 12 recites the limitations “activity count condition”, “an activity count” and “an activity count threshold” in lines 3-4; it is unclear and indefinite whether these limitations are the same as in claim 2 or not. 
Claim 16 recites the limitation “maximum short-term average” in lines 5-6 and “minimum short-term average” in line 6-7; it is unclear and indefinite whether these are the same as claim 10 or not.
Claim 19 recites the limitation “a sleep apnea episode” in lines 24 and 26. It is unclear and indefinite whether this is the same sleep apnea as line 1 or not. 
Claim 20 recites the limitation “maximum short-term average” in line 10 and “minimum short-term average” in line 1; it is unclear and indefinite whether these are the same as claim 10 or not.
Claim 20 recites the limitations “activity count condition”, “an activity count” and “an activity count threshold” in lines 3-4; it is unclear and indefinite whether these limitations are the same as in claim 12 or not. 
Claim 20 recites the limitation “minimum movement threshold” in line 5. It is unclear and indefinite whether this is the same as claim 12 or not. 
Claim 20 recites the limitation “cycle length condition” in line 13, it is unclear and indefinite whether this is the same cycle length condition as in claim 18 or not. 
Claim 20 recites the limitation “peak-to-valley heart rate variation condition” in line 7, “peak-to-valley heart rate variation value” in line 8, “lower peak-to-valley heart rate variation threshold”, and “upper peak-to-valley heart rate variation threshold”; it is unclear and indefinite whether these are the same limitations as claim 16 or not.
Claim 20 recites the limitation “cycle length condition”, “lower cycle length threshold”, and “upper cycle length threshold”, and “length of the heart rate cycle” in line 13-15, it is unclear and indefinite whether this is the same as in claim 18 or not. 
Claim 20 recites the limitation “amount of movement” in line 5; it is unclear and indefinite whether this is the same amount of movement of claim 12 or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20050119711 granted Cho et al. (hereinafter “Cho”)
Regarding claim 1, Cho discloses a method of detecting a sleep apnea episode (para 011 “method for monitoring for sleep apnea”), the method comprising: sensing, by sensing circuitry, a cardiac signal indicating activity of a heart of a patient (para 011 “an implantable device having at least one sensor for determining the patient's heart rate”); determining, by processing circuitry and based on the cardiac signal, a short-term average of a heart rate of the patient (fig. 4-5B, para 0060 “determine a current heart rate” considered to be the short-term average of a heart rate) and a long-term average of the heart rate of the patient (fig. 4-5B, para 0061 “A rolling mean heart rate may calculated from a given number of heart rate” which is considered to be the long-term average), the short- term average of the heart rate of the patient being based on fewer heart beats than the long-term average of the heart rate of the patient (paras 0060-0061, Fig 5A; rolling mean (here, long-term average) is calculated based on a given number of heart rates and therefore will include more heat beats than the current average (here, short-term average)) determining, by the processing circuitry, that a heart rate cycle has started based on a first time the short-term average of the heart rate of the patient changes from being less than the long- term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient; determining, by the processing circuitry, that the heart rate cycle has ended based on a second time the short-term average of the heart rate of the patient changes from being less than the long-term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient (Fig. 4, para 0062-0064, “the heart rate is monitored until it crosses a lower dynamic threshold boundary…a cycle onset time is flagged, …determine if the heart rate increases again and crosses the upper threshold in an upper direction and again decreases to cross the upper threshold in a downward direction…If the heart rate crosses the lower threshold boundary again…after crossing the upper threshold boundary twice, the time of the lower threshold crossing is flagged as the cycle end” – it is noted that the reference of Cho discloses detecting cycles that start with a drop in heart rate, and therefore including heart rate minimum prior to heart rate maximum. It is understood that the same method can be used to draw cycles slightly differently (shifting the graph) in order to capture the maximum heart rate prior to the minimum heart rate. These are considered to be obvious variations as they would both allow for determining a change in amplitude between the maximum and minimum points on the heart rate graph; See Para 0068, Fig, 5B using a single threshold which is said to be a rolling mean); 
determining, by the processing circuitry, a peak-to-valley time interval (Fig. 5A-B), the peak-to- valley time interval being a time interval between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle (Fig. 5A, para 0015 “A number of disordered breathing metrics may be determined based on…minimum and maximum parameter values” para 0052, 0066 “a disordered breathing cycle may be identified based on the periodicity, amplitude change, and morphology of heart rate oscillations.”; fig. 3, step 360; it is noted that the peak to valley time interval can be read from the graph of figure 5A.); determining, by the processing circuitry, whether one or more conditions of a plurality of conditions are satisfied for the heart rate cycle, the plurality of conditions comprising a peak-to- valley time interval condition that the peak-to-valley time interval is greater than a lower peak- to-valley time threshold and less than an upper peak-to-valley time threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea); determining, by the processing circuitry, that the patient has experienced a sleep apnea episode based at least in part on one or more conditions being satisfied for the heart rate cycle (Fig. 2, step 330); and generating, by the processing circuitry, an indication that the patient has experienced a sleep apnea episode (Fig. 3, step 375, “calculate and store apnea-hypopnea index”).  


Regarding claim 2, Cho discloses the method of claim 1, wherein the plurality of conditions further comprises an activity count condition that an activity count for the heart rate cycle is less than an activity count threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”), wherein the activity count for the heart rate cycle indicates a number of time intervals during the heart rate cycle in which an amount of movement of the patient is greater than a minimum movement threshold (para 0090, fig. 9, step 652, it is noted that the claim does not require the activity count to be displayed, it only requires that it indicate or represent the number of occasions which the movement has exceeded the thresholds), the method further comprising: determining, by the processing circuitry, the activity count for the heart rate cycle; and determining, by the processing circuitry, whether the activity count for the heart rate cycle is less than the activity count threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”).  


Regarding claim 3, Cho discloses the method of claim 2, wherein the activity count threshold is equal to 8 (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”; para 0091 “If activity counts exceed its predetermined threshold—thus indicating a possible arousal from a sleeping stat”). It is noted that although Cho does not explicitly what the threshold would be (here, 8), however "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, setting the threshold to be 8 is understood to be taught or made obvious by the Cho reference.

Regarding claim 4, Cho discloses the method of claim 1, wherein the heart rate cycle is a current heart rate cycle, and wherein determining that the patient has experienced the sleep apnea episode (see rejection of claim 1 above) further comprises determining, by the processing circuitry, that the patient has experienced the sleep apnea episode based on the one or more conditions being satisfied (see rejection of claim 1 above) by at least a non-zero minimum number of additional heart rate cycles other than the current heart rate cycle that occur within a predetermined temporal distance of the current heart rate cycle (Fig. 5A-B showing consecutive cycles).  

Regarding claim 5, Cho discloses the method of claim 4, wherein at least one of the predetermined temporal distance is 240 seconds, or the minimum number of additional heart rate cycles is equal to 2 (Fig. 5A-B showing consecutive cycles, which is therefore within the predetermined temporal distance shown). 

Regarding claim 6, Cho discloses the method of claim 1, wherein the plurality of conditions further comprises a peak-to-valley heart rate variation condition that a peak-to-valley heart rate variation value for the heart rate cycle is greater than a lower peak-to-valley heart rate variation threshold and less than an upper peak-to-valley heart rate variation threshold, wherein the peak-to-valley heart rate variation value for the heart rate cycle indicates a difference between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle, the method further comprising: determining, by the processing circuitry, the peak-to-valley heart rate variation value for the heart rate cycle; and determining, by the processing circuitry, whether the peak-to-valley heart rate variation value is greater than the lower peak-to-valley heart rate variation threshold and less than the upper peak-to-valley heart rate variation threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea).  

Regarding claim 7, Cho discloses the method of claim 6, wherein at least one of: the lower peak-to-valley heart rate variation threshold is equal to 6 beats per minute (BPM) and the upper peak-to-valley heart rate variation threshold is equal to 50 BPM (Fig. 5A - "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 8, Cho discloses the method of claim 1, wherein the plurality of conditions further comprises a cycle length condition that a cycle length for the heart rate cycle is greater than a lower cycle length threshold and less than an upper cycle length threshold (para 0055, 0062 and 0088 “detect…cycle length”), wherein the cycle length for the heart rate cycle indicates a length of the heart rate cycle (para 0087 “the cycle length is determined at step 670”), the method further comprising: determining, by the processing circuitry, the cycle length (para 0087 “the cycle length is determined at step 670”); and determining, by the processing circuitry, whether the cycle length is greater than the lower cycle length threshold and less than the upper cycle length threshold (Fig. 8, step 675, para 0088 “If the cycle length is within a predefined range associated with a disordered breathing cycle period, as determined at decision step 675”).  

Regarding claim 9, Cho discloses the method of claims 1, wherein the plurality of conditions further comprises: an activity count condition that an activity count for the heart rate cycle is less than an activity count threshold, wherein the activity count for the heart rate cycle indicates a number of time intervals during the heart rate cycle in which an amount of movement of the patient is greater than a minimum movement threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”; para 0090, fig. 9, step 652, it is noted that the claim does not require the activity count to be displayed, it only requires that it indicate or represent the number of occasions which the movement has exceeded the thresholds); a peak-to-valley heart rate variation condition that a peak-to-valley heart rate variation value for the heart rate cycle is greater than a lower peak-to-valley heart rate variation threshold and less than an upper peak-to-valley heart rate variation threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea), wherein the peak-to-valley heart rate variation value for the heart rate cycle indicates a difference between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle (fig. 5A); and a cycle length condition that a cycle length for the heart rate cycle is greater than a lower cycle length threshold and less than an upper cycle length threshold, wherein the cycle length for the heart rate cycle indicates a length of the heart rate cycle (Fig. 8, step 675, para 0088 “If the cycle length is within a predefined range associated with a disordered breathing cycle period, as determined at decision step 675”).  

Regarding claim 10, Cho discloses a system (para 011 device associated with the “method for monitoring for sleep apnea”), comprising: sensing circuitry configured to: sense a cardiac signal indicating activity of a heart of a patient (para 011 “an implantable device having at least one sensor for determining the patient's heart rate”); and processing circuitry configured to: determine, based on the cardiac signal, a short-term average of a heart rate of the patient (fig. 4-5B, para 0060 “determine a current heart rate” considered to be the short-term average of a heart rate) and a long-term average of the heart rate of the patient  (fig. 4-5B, para 0061 “A rolling mean heart rate may calculated from a given number of heart rate” which is considered to be the long-term average), the short-term average of the heart rate of the patient being based on fewer heart beats than the long-term average of the heart rate of the patient (paras 0060-0061, Fig 5A; rolling mean (here, long-term average) is calculated based on a given number of heart rates and therefore will include more heat beats than the current average (here, short-term average)); determine that a heart rate cycle has started based on a first time the short-term average of the heart rate of the patient changes from being less than the long-term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient; determine that the heart rate cycle has ended based on a second time the short-term average of the heart rate of the patient changes from being less than the long-term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient  (Fig. 4, para 0062-0064, “the heart rate is monitored until it crosses a lower dynamic threshold boundary…a cycle onset time is flagged, …determine if the heart rate increases again and crosses the upper threshold in an upper direction and again decreases to cross the upper threshold in a downward direction…If the heart rate crosses the lower threshold boundary again…after crossing the upper threshold boundary twice, the time of the lower threshold crossing is flagged as the cycle end” – it is noted that the reference of Cho discloses detecting cycles that start with a drop in heart rate, and therefore including heart rate minimum prior to heart rate maximum. It is understood that the same method can be used to draw cycles slightly differently (shifting the graph) in order to capture the maximum heart rate prior to the minimum heart rate. These are considered to be obvious variations as they would both allow for determining a change in amplitude between the maximum and minimum points on the heart rate graph; See Para 0068, Fig, 5B using a single threshold which is said to be a rolling mean); determine a peak-to-valley time interval, the peak-to-valley time interval being a time interval between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle (Fig. 5A, para 0015 “A number of disordered breathing metrics may be determined based on…minimum and maximum parameter values” para 0052, 0066 “a disordered breathing cycle may be identified based on the periodicity, amplitude change, and morphology of heart rate oscillations.”; fig. 3, step 360; it is noted that the peak to valley time interval can be read from the graph of figure 5A.); determine whether one or more conditions of a plurality of conditions are satisfied for the heart rate cycle, where one condition of the plurality of conditions is that the peak-to-valley time interval is greater than a lower peak-to-valley time threshold and less than an upper peak-to- valley time threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea); determine that the patient has experienced a sleep apnea episode based at least in part on one or more conditions being satisfied for the heart rate cycle (Fig. 2, step 330); and generate an indication that the patient has experienced a sleep apnea episode (Fig. 3, step 375, “calculate and store apnea-hypopnea index”).  


Regarding claim 11, Cho discloses the system of claim 10, wherein the sensing circuitry and the processing circuitry are comprised in a medical device (para 0032 “implemented in an implantable device”).  

Regarding claim 12, Cho discloses the system of claim 10, wherein the plurality of conditions further comprises an activity count condition that an activity count for the heart rate cycle is less than an activity count threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”), wherein the activity count for the heart rate cycle indicates a number of time intervals during the heart rate cycle in which an amount of movement of the patient is greater than a minimum movement threshold (para 0090, fig. 9, step 652, it is noted that the claim does not require the activity count to be displayed, it only requires that it indicate or represent the number of occasions which the movement has exceeded the thresholds), and wherein the processing circuitry is further configured to: determine the activity count for the heart rate cycle; and determine whether the activity count for the heart rate cycle is less than the activity count threshold  (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”).

Regarding claim 13, Cho discloses the system of claim 12, wherein the activity count threshold is equal to 8 (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”; para 0091 “If activity counts exceed its predetermined threshold—thus indicating a possible arousal from a sleeping stat”). It is noted that although Cho does not explicitly what the threshold would be (here, 8), however "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, setting the threshold to be 8 is understood to be taught or made obvious by the Cho reference.  

Regarding claim 14, Cho discloses the system of claim 10, wherein the heart rate cycle is a current heart rate cycle, and wherein the processing circuitry is further configured to determine that the patient has experienced the sleep apnea episode (see rejection of claim 1 above) based on the one or more conditions being satisfied by at least a non-zero minimum number of additional heart rate cycles other than the current heart rate cycle that occur within a predetermined temporal distance of the current heart rate cycle (Fig. 5A-B showing consecutive cycles).  

Regarding claim 15, Cho discloses the system of claim 14, wherein at least one of the predetermined temporal distance is 240 seconds, or the minimum number of additional heart rate cycles is equal to 2 (Fig. 5A-B showing consecutive cycles, which is therefore within the predetermined temporal distance shown).  

Regarding claim 16, Cho discloses the system of claim 10, wherein the plurality of conditions further comprises a peak-to-valley heart rate variation condition that a peak-to-valley heart rate variation value for the heart rate cycle is between a lower peak-to-valley heart rate variation threshold and an upper peak-to-valley heart rate variation threshold, wherein the peak-to-valley heart rate variation value for the heart rate cycle indicates a difference between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle, the processing circuitry is further configured to: determine the peak-to-valley heart rate variation value for the heart rate cycle; and determine whether the peak-to-valley heart rate variation value is between the lower peak-to-valley heart rate variation threshold and the upper peak-to-valley heart rate variation threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea).  

Regarding claim 17, Cho discloses the system of claim 16, wherein at least one of the lower peak-to-valley heart rate variation threshold is equal to 6 beats per minute (BPM), or the upper peak-to-valley heart rate variation threshold is equal to 50 BPM (Fig. 5A - "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  

Regarding claim 18, Cho discloses the system of claim 10, wherein the plurality of conditions further comprises a cycle length condition that a cycle length for the heart rate cycle is greater than a lower cycle length threshold and less than an upper cycle length threshold (para 0055, 0062 and 0088 “detect…cycle length”), wherein the cycle length for the heart rate cycle indicates a length of the heart rate cycle (para 0087 “the cycle length is determined at step 670”), the method further comprising: determining, by the processing circuitry, the cycle length (para 0087 “the cycle length is determined at step 670”), the processing circuitry is further configured to: determine the cycle length ; and determine whether the cycle length is greater than the lower cycle length threshold and less than the upper cycle length threshold (Fig. 8, step 675, para 0088 “If the cycle length is within a predefined range associated with a disordered breathing cycle period, as determined at decision step 675”).  

Regarding claim 19, Cho discloses a computer-readable medium comprising instructions that, when executed (para 011 “method for monitoring for sleep apnea”, claim 21), cause: sensing circuitry to receive a cardiac signal indicating activity of a heart of a patient (para 011 “an implantable device having at least one sensor for determining the patient's heart rate”); and processing circuitry to: determine, based on the cardiac signal, a short-term average of a heart rate of the patient (fig. 4-5B, para 0060 “determine a current heart rate” considered to be the short-term average of a heart rate) and a long-term average of the heart rate of the patient (fig. 4-5B, para 0061 “A rolling mean heart rate may calculated from a given number of heart rate” which is considered to be the long-term average), the short-term average of the heart rate of the patient being based on fewer heart beats than the long-term average of the heart rate of the patient (paras 0060-0061, Fig 5A; rolling mean (here, long-term average) is calculated based on a given number of heart rates and therefore will include more heat beats than the current average (here, short-term average)); determine that a heart rate cycle has started based on a first time the short-term average of the heart rate of the patient changes from being less than the long-term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient; determine that the heart rate cycle has ended based on a second time the short- term average of the heart rate of the patient changes from being less than the long-term average of the heart rate of the patient to being greater than the long-term average of the heart rate of the patient (Fig. 4, para 0062-0064, “the heart rate is monitored until it crosses a lower dynamic threshold boundary…a cycle onset time is flagged, …determine if the heart rate increases again and crosses the upper threshold in an upper direction and again decreases to cross the upper threshold in a downward direction…If the heart rate crosses the lower threshold boundary again…after crossing the upper threshold boundary twice, the time of the lower threshold crossing is flagged as the cycle end” – it is noted that the reference of Cho discloses detecting cycles that start with a drop in heart rate, and therefore including heart rate minimum prior to heart rate maximum. It is understood that the same method can be used to draw cycles slightly differently (shifting the graph) in order to capture the maximum heart rate prior to the minimum heart rate. These are considered to be obvious variations as they would both allow for determining a change in amplitude between the maximum and minimum points on the heart rate graph; See Para 0068, Fig, 5B using a single threshold which is said to be a rolling mean);  determine a peak-to-valley time interval, the peak-to-valley time interval being a time interval between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle (Fig. 5A, para 0015 “A number of disordered breathing metrics may be determined based on…minimum and maximum parameter values” para 0052, 0066 “a disordered breathing cycle may be identified based on the periodicity, amplitude change, and morphology of heart rate oscillations.”; fig. 3, step 360; it is noted that the peak to valley time interval can be read from the graph of figure 5A.); determine whether one or more conditions of a plurality of conditions are satisfied for the heart rate cycle, where one condition of the plurality of conditions is that the peak- to-valley time interval is greater than a lower peak-to-valley time threshold and less than an upper peak-to-valley time threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea); determine that the patient has experienced a sleep apnea episode based at least in part on one or more conditions being satisfied for the heart rate cycle (Fig. 2, step 330); and generate an indication that the patient has experienced a sleep apnea episode (Fig. 3, step 375, “calculate and store apnea-hypopnea index”).  

Regarding claim 20, Cho discloses the system of claim 10, wherein the plurality of conditions further comprises: an activity count condition that an activity count for the heart rate cycle is less than an activity count threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”), wherein the activity count for the heart rate cycle indicates a number of time intervals during the heart rate cycle in which an amount of movement of the patient is greater than a minimum movement threshold (para 0043 “Device 10 may further include an activity sensor 62”, para 0090 “If a low level of activity is measured, as indicated by a sensed activity less than a predetermined activity threshold that corresponds to a resting level, the preliminary apnea detection is deemed correct”; para 0090, fig. 9, step 652, it is noted that the claim does not require the activity count to be displayed, it only requires that it indicate or represent the number of occasions which the movement has exceeded the thresholds); a peak-to-valley heart rate variation condition that a peak-to-valley heart rate variation value for the heart rate cycle is greater than a lower peak-to-valley heart rate variation threshold and less than an upper peak-to-valley heart rate variation threshold (para 0053 “A cycle threshold criteria is preferably programmable and may have a value of one or more. If the cycle threshold criteria is met at decision step 325, the disordered breathing pattern of interest is detected at step 330.”; para 0067 “The cycle duration preferably is required to fall within a predetermined disordered breathing cycle range as described above”; it is noted that any and all portions of the cycle can be reasonably compared with threshold to determine apnea), wherein the peak-to-valley heart rate variation value for the heart rate cycle indicates a difference between a maximum short-term average of the heart rate during the heart rate cycle and a minimum short-term average of the heart rate during the heart rate cycle (fig. 5A); and a cycle length condition that a cycle length for the heart rate cycle is greater than a lower cycle length threshold and less than an upper cycle length threshold, wherein the cycle length for the heart rate cycle indicates a length of the heart rate cycle (Fig. 8, step 675, para 0088 “If the cycle length is within a predefined range associated with a disordered breathing cycle period, as determined at decision step 675”).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180168502 to Cho; US 20210369191 to Gill; US 20070239055 to Sowelam; US 20030055348 to Chazal; US 20050267362 to Mietus; US 20160066796 to Shinozaki; US 20040134496 to Cho; US 6881192 to Park; and US 20150112606 to He. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792